                       Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 1 of 6


            1    Orin Snyder (pro hac vice)                      Joshua S. Lipshutz (SBN 242557)
                   osnyder@gibsondunn.com                          jlipshutz@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP                     GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue                                 1050 Connecticut Avenue, N.W.
            3    New York, NY 10166-0193                         Washington, D.C. 20036-5306
                 Telephone: 212.351.4000                         Telephone: 202.955.8500
            4    Facsimile: 212.351.4035                         Facsimile: 202.467.0539
            5    Kristin A. Linsley (SBN 154148)                 Paul J. Collins (SBN 187709)
                   klinsley@gibsondunn.com                         pcollins@gibsondunn.com
            6    Brian M. Lutz (SBN 255976)                      GIBSON, DUNN & CRUTCHER LLP
                   blutz@gibsondunn.com                          1881 Page Mill Road
            7    GIBSON, DUNN & CRUTCHER LLP                     Palo Alto, CA 94304-1211
                 555 Mission Street, Suite 3000                  Telephone: 650.849.5300
            8    San Francisco, CA 94105-0921                    Facsimile: 650.849.5333
                 Telephone: 415.393.8200
            9    Facsimile: 415.393.8306
          10     Attorneys for Defendants Facebook, Inc.,
                 Mark E. Zuckerberg, Sheryl K. Sandberg, and
          11     David M. Wehner
          12

          13                                 UNITED STATES DISTRICT COURT

          14                              NORTHERN DISTRICT OF CALIFORNIA

          15
                                                               CASE NO. 5:18-CV-01725-EJD
          16     IN RE FACEBOOK, INC. SECURITIES
                 LITIGATION                                    DECLARATION OF BRIAN M. LUTZ IN
          17                                                   SUPPORT OF FACEBOOK’S MOTION TO
                 This Document Relates To:                     DISMISS CONSOLIDATED CLASS
          18                                                   ACTION COMPLAINT FOR VIOLATION
          19     ALL ACTIONS                                   OF THE FEDERAL SECURITIES LAWS

          20                                                   Date First Action Filed: March 20, 2018

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                                DECLARATION OF BRIAN M. LUTZ
                                                  CASE NO. 5:18-CV-01725-EJD
                       Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 2 of 6


            1    I, BRIAN M. LUTZ, declare and state as follows:
            2           I am an attorney duly licensed by the State Bar of California and admitted to practice before
            3    this Court. I am a partner in the law firm of Gibson, Dunn & Crutcher LLP, and I represent Defendants
            4    Facebook, Inc. (“Facebook”), Mark E. Zuckerberg, Sheryl S. Sandberg, and David M. Wehner
            5    (collectively, the “Defendants”) in the above-captioned case. I make this Declaration in support of
            6    Facebook’s Motion to Dismiss Plaintiffs’ Consolidated Class Action Complaint for Violation of the
            7    Federal Securities Laws, filed concurrently herewith. I have personal knowledge of the facts stated in
            8    this Declaration and, if called upon, could and would testify competently thereto.
            9           1.      Attached hereto as Exhibit 1 is a true and correct copy of Facebook’s Current Report
          10     on Form 8-K, as filed with the SEC on December 1, 2015.
          11            2.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts of Facebook’s Form
          12     10-Q for the quarterly period ended March 31, 2017, as filed with the SEC on May 4, 2017.
          13            3.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts of Facebook’s Form
          14     10-Q for the quarterly period ended June 30, 2017, as filed with the SEC on July 27, 2017.
          15            4.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of Facebook’s Form
          16     10-Q for the quarterly period ended September 30, 2017, as filed with the SEC on November 2, 2017.
          17            5.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of Facebook’s
          18     Annual Report on Form 10-K for the period ended December 31, 2017, as filed with the SEC on
          19     February 1, 2018.
          20            6.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts of Facebook’s
          21     Definitive Proxy Statement on Schedule 14A, as filed with the SEC on April 13, 2018.
          22            7.      Attached hereto as Exhibit 7 is a true and correct copy of Facebook’s Current Report
          23     on Form 8-K, as filed with the SEC on September 4, 2012.
          24            8.      Attached hereto as Exhibit 8 is a true and correct copy of a compilation of exemplar
          25     Statement of Changes in Beneficial Ownership of Securities on Forms 4, filed with the SEC on behalf
          26     of Mark Zuckerberg, reflecting sales between February 27, 2017 and July 20, 2018.
          27

          28

Gibson, Dunn &                                                     1
Crutcher LLP
                                                   DECLARATION OF BRIAN M. LUTZ
                                                     CASE NO. 5:18-CV-01725-EJD
                         Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 3 of 6


            1            9.    Attached hereto as Exhibit 9 is a true and correct copy of a compilation of Statement of
            2    Changes in Beneficial Ownership of Securities on Forms 4, filed with the SEC on behalf of Sheryl
            3    Sandberg, reflecting sales between January 20, 2017 and July 19, 2018.
            4            10.   Attached hereto as Exhibit 10 is a true and correct copy of a compilation of Statement
            5    of Changes in Beneficial Ownership of Securities on Forms 4, filed with the SEC on behalf of David
            6    M. Wehner, reflecting sales between February 21, 2017 and June 20, 2018.
            7            11.   Attached hereto as Exhibit 11 is a true and correct copy of the transcript of Facebook’s
            8    earnings call for the first quarter of 2018, titled “First Quarter 2018 Results Conference Call,” and
            9    dated April 25, 2018.
          10             12.   Attached hereto as Exhibit 12 is a true and correct copy of the transcript of Facebook’s
          11     earnings call for the second quarter of 2018, titled “Second Quarter 2018 Results Conference Call,”
          12     and dated July 25, 2018.
          13             13.   Attached hereto as Exhibit 13 is a true and correct copy of an article published by The
          14     Guardian on December 11, 2015, titled “Ted Cruz using firm that harvested data on millions of
          15     unwitting Facebook users,” and available at https://www.theguardian.com/us-news/2015/dec/11/
          16     senator-ted-cruz-president-campaign-facebook-user-data.
          17             14.   Attached hereto as Exhibit 14 is a true and correct copy of an article published by The
          18     New York Times on November 19, 2016, titled “Cambridge Analytica and the Secret Agenda of a
          19     Facebook Quiz,” and available at https://www.nytimes.com/2016/11/20/opinion/cambridge-analytica-
          20     facebook-quiz.html.
          21             15.   Attached hereto as Exhibit 15 is a true and correct copy of the transcript of a radio show
          22     aired by NPR on March 20, 2018, titled “Facebook Is Losing Users’ Trust, Tech Investor Says,” and
          23     available at https://www.npr.org/2018/03/20/595123564/facebook-is-losing-users-trust-tech-investor-
          24     says.
          25             16.   Attached hereto as Exhibit 16 is a true and correct copy of an article published by The
          26     Guardian on March 20, 2018, titled “‘Utterly horrifying’: ex-Facebook insider says covert data
          27     harvesting was routine,” and available at https://www.theguardian.com/news/2018/mar/20/facebook-
          28     data-cambridge-analytica-sandy-parakilas.

Gibson, Dunn &                                                     2
Crutcher LLP
                                                  DECLARATION OF BRIAN M. LUTZ
                                                    CASE NO. 5:18-CV-01725-EJD
                        Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 4 of 6


            1           17.     Attached hereto as Exhibit 17 is a true and correct copy of an article published by
            2    Sciendo on April 19, 2018, titled “Investigating sources of PII used in Facebook’s targeted advertising,”
            3    and available at https://mislove.org/publications/PII-PETS.pdf.
            4           18.     Attached hereto as Exhibit 18 is a true and correct copy of an article published by New
            5    York Magazine in April 2018, titled “Facebook Is a Fundamentally Addictive Product,” and available
            6    at                http://nymag.com/intelligencer/2018/04/sandy-parakilas-former-facebook-employee-
            7    interview.html.
            8           19.     Attached hereto as Exhibit 19 is a true and correct copy of an article published by
            9    Bloomberg on July 25, 2018, and updated on July 26, 2018, titled “Facebook Takes Historic Plunge as
          10     Scandals Finally Take a Toll,” and available at https://www.bloomberg.com/news/articles/2018-07-
          11     26/facebook-growth-prospects-stalled-by-scandal-regulation.
          12            20.     Attached hereto as Exhibit 20 is a true and correct copy of an article published by The
          13     Intercept on March 30, 2017, titled “Facebook Failed To Protect 30 Million Users From Having Their
          14     Data      Harvested       By      Trump        Campaign        Affiliate,”     and      available      at
          15     https://theintercept.com/2017/03/30/facebook-failed-to-protect-30-million-users-from-having-their-
          16     data-harvested-by-trump-campaign-affiliate/.
          17            21.     Attached hereto as Exhibit 21 is a true and correct copy of an article published by The
          18     Guardian on October 26, 2017, titled “Cambridge Analytica used data from Facebook and Politico to
          19     help Trump,” and available at https://www.theguardian.com/technology/2017/oct/26/cambridge-
          20     analytica-used-data-from-facebook-and-politico-to-help-trump.
          21            22.     Attached hereto as Exhibit 22 is a true and correct copy of an article published by The
          22     New York Times on November 19, 2017, titled “We Can’t Trust Facebook to Regulate Itself,” and
          23     available at https://www.nytimes.com/2017/11/19/opinion/facebook-regulation-incentive.html.
          24            23.     Attached hereto as Exhibit 23 is a true and correct copy of an article published by
          25     MarketWatch on March 23, 2018, titled “Historic jump in Wall Street’s ‘fear index’ in February sounds
          26     a stock-market warning,” and available at https://www.marketwatch.com/story/historic-jump-in-wall-
          27     streets-fear-index-in-february-offers-a-warning-about-stock-market-liquidity-says-goldman-2018-03-
          28     20.

Gibson, Dunn &                                                      3
Crutcher LLP
                                                    DECLARATION OF BRIAN M. LUTZ
                                                      CASE NO. 5:18-CV-01725-EJD
                        Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 5 of 6


            1           24.      Attached hereto as Exhibit 24 is a true and correct copy of a January 3, 2014 screenshot
            2    of    Facebook’s      Data    Policy,        last   revised   November    15,    2013,     located    at
            3    https://www.facebook.com/full_data_use_policy, which was captured using the “Wayback Machine,”
            4    located at http://archive.org/web/.
            5           25.      Attached hereto as Exhibit 25 is a true and correct copy of a November 15, 2016
            6    screenshot of Facebook’s Data Policy, last revised September 29, 2016, located at
            7    https://www.facebook.com/full_data_use_policy, which was captured using the “Wayback Machine,”
            8    located at http://archive.org/web/.
            9           26.      Attached hereto as Exhibit 26 is a true and correct copy of a white paper by Jen Weedon,
          10     William Nuland, and Alex Stamos titled “Information Operations and Facebook,” published in the
          11     Facebook Newsroom on April 27, 2017, and available at https://fbnewsroomus.files.wordpress.com
          12     /2017/04/facebook-and-information-operations-v1.pdf.
          13            27.      Attached hereto as Exhibit 27 is a true and correct copy of a public post published by
          14     Facebook on May 15, 2018, titled “Facebook Publishes Enforcement Numbers for the First Time,” and
          15     available at https://newsroom.fb.com/news/2018/05/enforcement-numbers/.
          16            28.      Attached hereto as Exhibit 28 is a true and correct copy of excerpts of a June 29, 2018
          17     Facebook letter providing written answers to questions from the Energy and Commerce Committee of
          18     the          U.S.       House           of          Representatives,     and         available        at
          19     https://docs.house.gov/meetings/IF/IF00/20180411/108090/HHRG-115-IF00-Wstate-ZuckerbergM-
          20     20180411.pdf.
          21            29.      Attached hereto as Exhibit 29 is a true and correct copy of a Bloomberg table showing
          22     the historical stock prices of Facebook, Inc. from January 2, 2018 through December 11, 2018.
          23            30.      Attached hereto as Exhibit 30 is a true and correct copy of a Bloomberg table showing
          24     the historical stock prices of Amazon.com, Inc. from January 2, 2018 through December 11, 2018.
          25            31.      Attached hereto as Exhibit 31 is a true and correct copy of a Bloomberg table showing
          26     the historical stock prices of Apple, Inc. from January 2, 2018 through December 11, 2018.
          27            32.      Attached hereto as Exhibit 32 is a true and correct copy of a Bloomberg table showing
          28     the historical stock prices of Alphabet, Inc. (Google) from January 2, 2018 through December 11, 2018.

Gibson, Dunn &                                                         4
Crutcher LLP
                                                       DECLARATION OF BRIAN M. LUTZ
                                                         CASE NO. 5:18-CV-01725-EJD
                       Case 5:18-cv-01725-EJD Document 95 Filed 12/14/18 Page 6 of 6


            1           33.    Attached hereto as Exhibit 33 is a true and correct copy of a Bloomberg table showing
            2    the historical stock prices of Netflix, Inc. from January 2, 2018 through December 11, 2018.
            3           34.    Attached hereto as Exhibit 34 is a true and correct copy of a chart showing the historical
            4    prices of the CBOE Volatility Index from January 2, 2018 through December 11, 2018.
            5

            6           I declare under penalty of perjury that the foregoing is true and correct. Executed on this 14th
            7    day of December, 2018, at San Francisco, California.
            8                                                 By:         /s/ Brian M. Lutz
                                                                                    Brian M. Lutz
            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      5
Crutcher LLP
                                                   DECLARATION OF BRIAN M. LUTZ
                                                     CASE NO. 5:18-CV-01725-EJD
